Title: From George Washington to Friedrich Wilhelm von Lossberg, 11 July 1782
From: Washington, George
To: Lossberg, Friedrich Wilhelm von


                  
                     Sir
                     Head Quarters 11th July 1782
                  
                  I have been honored with your Favor of the 1st July.
                  Being informed that many abuses have been practiced under Cover of passports granted for the relief & Support of the prisoners of War in the united States, many Articles of Merchandise having been carryed out under the Denomination of Necessaries; I have complied with your Request so far as it extends to Money ready made Cloathing & Medicine for the Use of your prisoners in Phila—The Passport therefor I do myself the Honor to inclose to you and am Your Most Obedient & humble Servant.
                  
               